Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 01/11/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Response to Amendment
Amendment to claims of 01-05/2021 is acknowledged. 
Drawing objections in the Office action of 10/22/2020 are withdrawn. 
Claim rejections under 35 U.S.C. § 112 in the Office action of 10/22/2020 are withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4, 6-9, 11, 13-19, and 21-25 have been considered but are moot because of the new ground of rejections. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the applications as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-9, 13-19, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,971,085 (Colebrook) in view of US 2,417,884 (Overstreet). Based on the claim language, limitations have been interpreted as best able. Claims are rejected as shown below. 
As to claim 1, Colebrook discloses a pad assembly (29, Figure 2-3), comprising: 
a piston (34) disposed in a piston bore (32); and 
a metallic (lacks disclosure) seal ring (46) disposed circumferentially within the piston bore (32), wherein the metallic seal ring creates a seal between the metallic seal ring and the piston bore (Figure 3), wherein the metallic seal ring comprises a first metallic seal ring circumferentially aligned with a second metallic seal ring, wherein the first metallic seal ring is disposed adjacent to and directly contacts the second metallic seal ring (lacks disclosure).  
Overstreet teaches a seal system between piston (11) and cylinder (10) with a known method of providing metallic seal ring (15, 16) comprising a first metallic seal ring (15) circumferentially aligned with a second metallic seal ring (16), and the first metallic seal ring (15) is disposed adjacent to and directly contacts the second metallic seal ring 
Applicants do not point, with particularity, to claim language the invention. 

As to claim 2, Colebrook discloses the pad assembly of claim 1, wherein the metallic seal ring makes surface contact with the piston bore to limit flow of a fluid from a high pressure side of the piston bore to a low pressure side of the piston bore (seal ring prevents the leakage from high pressure inside the piston bore 32 to low pressure, which is outside of the piston bore 32; since pressure and velocity are inversely proportional to each other, when pressure is regulated to the desired value for the intended purpose, then the velocity associated with the pressure is also regulated; Col.5, L57 to Col.6, L12; for intended purpose, see MPEP 2114.)  

As to claim 6, the combination teaches the pad assembly of claim 1, wherein the metallic seal ring metal-to-metal contacts with the piston and the piston bore (when Colebrook modified with metallic seal ring of Overstreet, teaches the limitation.)  

As to claim 7, the combination teaches the pad assembly of claim 1, wherein the metallic 3ATTORNEY DOCKET 2018-IPM-102247U1 US (063718.8402)PATENT APPLICATION FOR NATIONAL PHASE SUBMISSION seal ring comprises a notch that allows the metallic seal ring to expand and contract (Figures 2 and 4 show notches which contract and expand during assembly and operation.)  

As to claim 8, Colebrook discloses a rotary steerable drilling system (Figures 1-3), comprising: a work string coupled to a drive shaft; a drill bit coupled to the drive shaft (drilling assembly with drill bit is coupled to the drill collar; Col.2, L40-55; Col.4, L17-31); 
a pad assembly 29 coupled to the drive shaft above the drill bit (Figures 1-3); and 
a metallic (lacks disclosure) seal ring (46) disposed circumferentially within a bore (32) of the pad assembly, wherein the metallic seal ring (46) creates a seal between the metallic seal ring and a piston bore (Figure 3), wherein the metallic seal ring comprises a first metallic seal ring circumferentially aligned with a second metallic seal ring, wherein the first metallic seal ring is disposed adjacent to and directly contacts the second metallic seal ring (lacks disclosure).  
Overstreet teaches a seal system between piston (11) and cylinder (10) with a known method of providing metallic seal ring (15, 16) comprising a first metallic seal ring (15) circumferentially aligned with a second metallic seal ring (16), and the first metallic seal ring (15) is disposed adjacent to and directly contacts the second metallic seal ring (16) to prevent leakage (Col.1, L30, 50; Col.2, L5-10). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to replace the seal in the sealing system of Colebrook with first and second metallic seal 
Applicants do not point, with particularity, to claim language the invention. 

As to claim 9, it is rejected as applied to claim 2 above.

As to claim 13, it is rejected as applied to claim 6 above.
  
As to claim 14, it is rejected as applied to claim 7 above.

As to claim 15, Colebrook discloses a method of drilling a wellbore in a formation (Figures 1-3)), comprising: 
disposing a rotary steerable drilling system in the wellbore, wherein a drill bit is coupled to the rotary steerable drilling system; steering the rotary steerable drilling system (drilling assembly with drill bit is coupled to the drill collar; Col.2, L40-55; Col.4, L17-31); 
wherein steering the rotary steerable drilling system comprises: 
contacting a wall of the wellbore with a pad assembly (29), wherein the pad assembly comprises a metallic (lacks disclosure) seal ring (46) disposed in a piston wherein the metallic seal ring comprises a first metallic seal ring circumferentially aligned with a second metallic seal ring, wherein the first metallic seal ring is disposed adjacent to and directly contacts the second metallic seal ring (lacks disclosure); and
limiting a velocity of a fluid that traverses from a high pressure side of the metallic seal ring to a low pressure side of the metallic seal ring (seal ring prevents the leakage from high pressure inside the piston bore 32 to low pressure, which is outside of the piston bore 32; since pressure and velocity are inversely proportional to each other, when pressure is regulated to the desired value for the intended purpose, then the velocity associated with pressure is also regulated; Col.5, L57 to Col.6, L12; for intended purpose see MPEP 2114.)  
Overstreet teaches a seal system between piston (11) and cylinder (10) with a known method of providing metallic seal ring (15, 16) comprising a first metallic seal ring (15) circumferentially aligned with a second metallic seal ring (16), and the first metallic seal ring (15) is disposed adjacent to and directly contacts the second metallic seal ring (16) to prevent leakage (Col.1, L30, 50; Col.2, L5-10). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to replace the seal in the sealing system of Colebrook with first and second metallic seal rings, such that the first metallic seal ring circumferentially aligned with a second metallic seal ring and the first metallic seal ring is disposed adjacent to and directly contacts the second metallic seal ring, as taught by Overstreet since the claimed invention is merely a combination of known method (such as having two metallic seal 
Applicants do not point, with particularity, to claim language the invention. 

As to claim 16, Colebrook discloses the method of claim 15, wherein limiting the velocity of the fluid comprises limiting the velocity of the fluid to a predetermined limit (since pressure and velocity are inversely proportional to each other, when pressure is regulated to the desired value for the intended purpose, then the velocity associated with pressure is also regulated; Col.5, L57 to Col.6, L12; for intended purpose see MPEP 2114).  

As to claim 17, the combination teaches the method of claim 15, further comprising: contacting the piston bore with the metallic seal ring to create a seal; and limiting, by the seal, flow of a fluid from an axial direction and radial direction (when Colebrook modified with Overstreet, the seal ring limits the leakage from high pressure to low pressure via axial and radial paths; Figure3 of Colebrook).  

As to claim 18, the combination teaches the method of claim 15, further comprising contacting at least one of a piston (34) and a piston bore (32) of the pad assembly (29) with the metallic seal ring (46) to create a seal (Figure 3 of Colebrook with modified seal ring).  

As to claim 19, the combination teaches the method of claim 15, wherein the metallic seal ring comprises two or more overlapping metallic seal rings, wherein the overlapping metallic seal rings limit flow of a fluid (Figure 1 of Overstreet.)  

As to claim 21, the combination teaches the pad assembly of claim 1, wherein the metallic seal ring comprises an upper lap joint and a lower lap joint, wherein the upper lap joint overlaps a portion of the lower lap joint (Figure 6 of Overstreet).  

As to claim 22, the combination teaches the pad assembly of claim 21, wherein the metallic seal ring comprises an upper notch and a lower notch in a space where the lower lap joint and the upper lap joint do not overlap (Figure 6 of Overstreet).    

As to claim 23, the combination teaches the rotary steerable drilling system of claim 8, wherein the metallic seal ring comprises an upper lap joint and a lower lap joint, wherein the upper lap joint overlaps a portion of the lower lap joint (Figure 6 of Overstreet).    

As to claim 24, the combination teaches the rotary steerable drilling system of claim 23, wherein the metallic seal ring comprises an upper notch and a lower notch in a space where the lower lap joint and the upper lap joint do not overlap (Figure 6 of Overstreet).  

As to claim 25, the combination teaches the method of claim 15, wherein the metallic seal ring comprises: an upper lap joint and a lower lap joint, wherein the upper lap joint .  
.
Allowable Subject Matter
Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar seals. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/NATHAN CUMAR/Primary Examiner, Art Unit 3675